DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The claim amendments in the Applicant’s Amendment and Response, filed on 03/10/21, have been entered.
According to the Amendment and Response, claims 1-21 were pending.  Claims 1, 8, and 15 have been amended.  No claims have been added. 

Response to Arguments
The arguments in the Applicant’s Amendment and Response with respect to the rejection of claims 1-21 under § 102(a)(1) as being anticipated by US Pub. No. 2004/0268377 to Azai has been fully considered and are persuasive.  However, a new ground of rejection is made in view of US Pub. No. 2011/0258643 to Wehrenberg.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under § 103 as being obvious over US Pub. No. 2004/0268377 to Azai (Azai) in view of US Pub. No. 2011/0258643 to Wehrenberg (Wehrenberg).  In regards to claims 1, 8, and 15, Azai discloses an optical disc drive (1) and a method of manufacturing the same, said disc drive comprising:
an enclosure assembly (see Fig. 1 depicting a housing);
a spindle hub (41) coupled to an optical assembly (40) (see ¶ [0022] for teaching a turntable comprising a table body and a circular cap projecting from the upper surface of the table body); and 
a disc clamp assembly (see Fig. 7A for depicting a clamper for securing discs to the turntable and a support member for supporting the clamper so as to be movable between a mounting position and an evacuation position) configured to hold an optical disc (2) on the spindle hub, the disc clamp assembly including a hub clamp (5) partially comprised within a clamp carriage (6) (see ¶¶ [0023] for freely engaging the clamper in the opening of the support member); 
wherein the hub clamp is biasedly drawn toward the spindle hub when in a first position and biasedly drawn toward the clamp carriage when in a second position (see
Although Azai does not explicitly disclose the limitation “using magnets respectively integrated into each of the disc clamp assembly, the hub clamp, and the spindle hub,” such a feature is found in the prior art.  In fact, Wehrenberg teaches an optical disk drive using magnets respectively integrated into each of the disc clamp assembly, the hub clamp, and the spindle hub.  See ¶ [0020] (forming at least some of the hub and at least some of the clamp out of magnetic material).
Thus, it would have been obvious to modify optical disk drive of Azai with the magnetic material of Wehrenberg in order to facilitate the movement of the clamp between extension and retraction positions.

In regards to claims 2, 9, and 16, Azai further discloses that the disc clamp assembly is in a fixed position and the hub clamp moves freely within the clamp carriage of the disc clamp assembly. See ¶ [0023] (freely engaging the clamper in an opening of the support member which, in turn, is fixed to the housing of the disc drive unit).

In regards to claims 3, 10, and 17, Azai further discloses that the disc drive further comprises at least one first magnet integrated into an outer portion of the clamp carriage opposite the spindle hub. See ¶ [0004] (providing a magnet or magnetic body disposed over the clamper so that the clamper moves upward when the turntable moves away from the clamper).

In regards to claims 4, 11, and 18, Azai further discloses that the disc drive further comprises at least one second, induced magnet (7) integrated into an inner portion of the hub clamp, the inner portion proximal to the spindle hub (see Fig. 7A); and at least one third magnet integrated into the spindle hub proximal to the inner portion of the hub clamp. See
In regards to claims 5, 12, and 19, Azai further discloses that when in the first position, the spindle hub is mechanically driven toward the disc clamp assembly such that the second and third magnets are passively drawn toward one another via a first magnetic field to clasp the optical disc positioned between the spindle hub and the hub clamp; and when in the second position, the spindle hub is mechanically retracted away from the disc clamp assembly and the hub clamp is passively drawn toward the clamp carriage by the first magnet such that, as the spindle hub is mechanically retracted away from the disc clamp assembly, a second magnetic field of the first magnet overcomes the bias of the first magnetic field of the second and third magnets to draw the hub clamp toward the outer side of the clamp carriage. See ¶¶ [0026-0028] ( drawing the clamper toward, and away from, the turntable during disc loading and unloading operations by utilizing the characteristics of a magnet integrated into the bottom face of the clamper).

In regards to claims 6, 13, and 20, Azai further discloses that the first, second, and third magnets each respectively comprise one from a group consisting of a permanent ferromagnetic material and a soft ferromagnetic material. See ¶ [0025] (utilizing neodymium magnets for their storage force of attraction).

In regards to claims 7, 14, and 21, Azai further discloses that the optical disc drive is arranged to operate in any physical orientation within three-dimensional space. See ¶ [0030] (describing the disc drive unit as being capable of operating in either a vertical or lateral orientation). 

Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3651